

EXHIBIT 10.1


THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SUCH ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.


SECURED CONVERTIBLE GRID PROMISSORY NOTE


June 8, 2009
Seattle, Washington

 
FOR VALUE RECEIVED, Vu1 Corporation, a California corporation with its principal
offices located at 557 Roy Street, Suite 125, Seattle, WA  98109 (the
“Company”), unconditionally promises to pay to the order of Full Spectrum
Capital LLC, a Washington limited liability company, with its principal offices
located at 24 Roy St. #421 Seattle, WA 98109 or its registered assigns or
successors in interest (“Holder”), the principal sum of the lesser of (a)
$7,000,000 or (b) the principal amount outstanding hereunder, as conclusively
evidenced on Schedule A attached hereto as “Advances and Payments of Principal,”
together with interest at the rate, and payable on the other terms and
conditions, set forth below.


This Note is being issued to Holder pursuant to the terms of that certain Term
Sheet dated June 5, 2009 between the Company and Holder (the “Term Sheet”), in
connection with secured debt financing from the Holder to the Company in an
amount of up to $7,000,000.  The obligations due under this Note are secured by
the Security Agreement dated of even date herewith (the “Security Agreement”)
executed by the Company for the benefit of the Holder.  Additional rights of the
Holder are set forth in the Security Agreement.


1.           Advances; Schedule A.  The total loans in the aggregate under this
Note shall not exceed $7,000,000, of which $500,000 is being advanced to the
Company as of the date of this Note.  The amount of total advances under this
Note is in the sole discretion of the Holder.  The Holder may make one or more
advances to the Company under this Note at any time on or prior to August 31,
2009, in such amounts and at such times as it determines; provided, however,
that each such advance shall be in a minimum amount of $250,000.  Upon amounts
being advanced to the Company hereunder and upon receipt of written or
telephonic instructions of an authorized agent of the Company, the Holder may
make entries on Schedule A to reflect the additional principal amount of such
advance.  Upon the Company making any payment of principal hereunder, the Holder
shall and is authorized to enter and record on Schedule A the amount of each
payment of principal.  The aggregate “Principal Amount Outstanding” shown on
Schedule A shall be prima facie evidence of the principal amount owing and
unpaid on this Note.  The failure to record the date and amount of any advance
on Schedule A shall not, however, limit or otherwise affect the obligations of
the Company under this Note to repay the principal amount of the advance
together with all interest accruing thereon.

 
Page 1 of 12

--------------------------------------------------------------------------------

 

2.           Interest.


(a)           Interest Rate.  All outstanding principal under Note shall bear
interest at an interest rate of 18.0% per annum, calculated on a 365/6-day basis
and the actual number of days elapsed.  Upon and during the occurrence of an
Event of Default, the outstanding principal on this Note shall bear interest at
a default rate of interest of 24% per annum (the “Default Rate”).  Interest
shall never exceed the maximum lawful rate of interest applicable to this Note.


(b)           Quarterly Payments of Interest.  The Company shall make quarterly
payments of accrued and unpaid interest only, beginning on October 1, 2009, and
on the first business day of each consecutive calendar quarter thereafter.


(c)           Interest Deposit.  Upon each advance under this Note, the Holder
will retain an amount equal to one quarterly payment of interest on such advance
(the “Deposit”).  The Deposit will be applied by the Holder as follows:  (i) to
the final quarterly interest payment on this Note, (ii) to the interest amount
payable upon prepayment of the Loan by the Company pursuant to Section 3(b), or
(iii) upon an Event of Default, as a payment on any accrued and unpaid interest
or as a reduction in principal.  Upon full or partial conversion of any
principal into common stock, the amount of the Deposit associated with the
converted principal shall automatically be applied (A) as payment on any accrued
and unpaid interest outstanding on the converted principal amount, and
(B) thereafter, any remaining unapplied amount of the Deposit shall be paid by
the Holder to the Company.


3.           Payments


(a)           Maturity Date.  Unless earlier paid in full or converted pursuant
to the terms of this Note, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable on the 18-month anniversary of (i) August 31, 2009, in the event
Holder advances less than $5,000,000 under this Note by August 31, 2009 or
(ii) October 31, 2009, in the event Holder advances $5,000,000 or more under
this Note by August 31, 2009, or (iii) such later date as determined by mutual
agreement of the Company and Holder (the “Maturity Date”).


(b)           Payment and Option of Conversion upon Qualified Financing.  In the
event that the Company issues and sells shares of its Equity Securities in one
transaction or series of related transactions on or before the Maturity Date in
a bona-fide arm’s length financing transaction with total gross proceeds of not
less than $25,000,000, then the outstanding principal balance of this Note and
all outstanding and unpaid interest shall, at the sole discretion and written
election of Holder, automatically accelerate and become due and fully payable
upon such closing.  For purposes of this Note, the term “Equity Securities”
shall mean any preferred stock, common stock or other stock or similar
securities of the Company or any security convertible into or exchangeable for
preferred stock, common stock or other stock or similar securities of the
Company.

 
Page 2 of 12

--------------------------------------------------------------------------------

 

(c)           Payment upon Change in Control.  In the event that the Company
enters into an agreement pertaining to (i) a sale, lease or other disposition of
all or substantially all of its assets, or (ii) a consolidation or merger of the
Company with or into any other corporation or other entity or person, or any
other corporate reorganization, in which one person or a group of related
persons acquires more than 50% of the voting stock of the Company (other than
the current principal shareholders or the Company’s current senior management or
trusts created for the benefit of the families of either the current principal
shareholders or the current senior management), a Change of Control will have
been deemed to have occurred.  Upon a Change of Control, the Holder may, in its
sole discretion, declare all principal and accrued and unpaid interest under
this Note to be immediately due and fully payable, plus an amount equal to the
interest that would have accrued on the then-outstanding principal amount from
the repayment date through the Maturity Date but that has not yet been paid to
or retained by the LLC.


(d)           Prepayments.  The Company may prepay all or any part of the
principal amount hereunder at any time or from time to time, without prior
notice to or the consent of Holder.  Any such prepayment of principal shall
include an amount equal to the interest that would have accrued on such prepaid
principal amount from the prepayment date through the Maturity Date but that has
not yet been paid to or retained by the LLC.


(e)           Lawful Funds.  All payments on this Note shall be in lawful money
of the United States of America in immediately available funds.  All payments
made on this Note shall be applied first against accrued and unpaid interest and
then against principal.  Whenever any payment to be made hereunder is due on a
day that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time will be included in the computation of
interest due hereunder.  “Business Day” means any day that is not a Saturday, a
Sunday or any other day on which banking institutions in the State of Washington
are authorized or required by law or other government action to close.


4.           Conversion Right.


(a)           Conversion Right.  The Holder shall have the right, but not the
obligation, from time to time and at any time, to convert all or any portion of
the then aggregate outstanding principal amount of this Note (plus, with the
consent of the Company, accrued and unpaid interest) into fully-paid and
non-assessable shares of common stock of the Company, at a conversion rate of
$0.40 per share.


(b)           Mechanics of Conversion.  To exercise the Conversion Right, the
Holder shall deliver to the Company, at its principal office or at such other
place as is designated in writing by the Company, a notice (the "Conversion
Notice") stating that the Holder is exercising the Conversion Right and the name
or names in which the Holder wishes the certificates for shares of common stock
to be issued.  The Conversion Notice, once given, shall be irrevocable.


(c)           Issuance of Certificates for Stock.  As soon as practicable after
conversion of this Note, the Company, at its expense, will cause to be issued in
the name of and delivered to the Holder, a certificate or certificates for the
number of shares of common stock to which the Holder shall be entitled upon such
conversion, which certificates shall include legends restricting transfer under
the federal and state securities laws.  The Company shall not be required to
issue and deliver any certificate in a name other than that of the Holder unless
the Holder shall have provided evidence satisfactory to the Company that such
issuance is permitted under applicable laws, including the securities laws.  No
fractional shares will be issued upon conversion of this Note.  If, upon
conversion of this Note, a fraction of a share results, the Company will pay the
cash value of that fractional share, calculated on the basis of the conversion
price then in effect.

 
Page 3 of 12

--------------------------------------------------------------------------------

 

(d)           Reduction in Principal.  Upon any conversion of principal owing
under this Note, Holder shall make an appropriate entry on Schedule A to reflect
the principal amount being converted, and this Note shall continue in effect
with respect to any remaining principal balance.


(e)           Adjustments.  The conversion price is subject to adjustment from
time to time upon the occurrence of certain corporate events affecting the
common stock.  If the Company shall issue any shares of common stock as a stock
dividend or subdivide the number of outstanding shares of common stock into a
greater number of shares, then, in either of such cases, the conversion price in
effect at the time of such action shall be proportionately reduced; and,
conversely, in the event the Company shall reduce the number of outstanding
shares of common stock by combining such shares into a smaller number of shares,
then, in such case, the conversion price shall be proportionately increased.  In
addition, if the Company at any time shall, by reclassification or otherwise,
change the common stock into the same or a different number of securities of any
class or classes, the conversion right in this Section 4 shall thereafter be
deemed to apply to an adjusted number of such securities and kind of securities
as would have been issuable as the result of such change with respect to the
common stock immediately prior to such reclassification or other change.  Any
calculations of adjustments shall be made to the nearest cent, as the case may
be.


(f)           No Shareholder Rights.  The Holder shall not have, solely on
account of his status as a note holder, any voting rights or any other rights of
a stockholder of the Company, either at law or in equity, or any right to any
notice of meetings of stockholders or of any other proceedings of the Company,
except following issuance of stock to Holder upon proper conversion of this
Note.


(g)           Reservation of Shares.  The Company shall at all times reserve and
keep available out of its authorized and unissued common stock, solely for the
purpose of providing for the exercise of the Conversion Right, such number of
shares of common stock as shall, from time to time, be sufficient for the
exercise of the Conversion Right in full.


5.           Events of Default.


(a)          Each of the events specified in this Section 0 shall constitute an
event of default (the “Event of Default”):


 
(i)
failure to pay any required principal repayment on this Note when due or failure
to pay any interest on this Note within 10 days of the date upon which such
interest payment is due;


 
Page 4 of 12

--------------------------------------------------------------------------------

 

 
(ii)
failure to pay, or any default in the payment of, any principal of or any
interest on any indebtedness of the Company for borrowed money (other than for
money borrowed under this Note, which is covered by (i) above), which remains
uncured or unwaived for a period of 30 days;



 
(iii)
any material breach of representations, warranties or covenants made by the
Company to the Holder in the Note, Warrant or Security Agreement, which remains
uncured for a period of 30 days after written notice of the breach is provided
by the Holder to the Company;



 
(iv)
the institution of proceedings by or against (which has not been stayed or
dismissed within 90 days following the filing of such petition) the Company
under any provisions of the federal Bankruptcy Act or any other applicable
federal or state law to be adjudicated as bankrupt or insolvent; the appointment
of a receiver, liquidator or trustee; an assignment for the benefit of creditors
of the Company; the Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect; or the
taking of corporate action by the Company in furtherance of any such action;



 
(v)
if any final judgment, writ or warrant of attachment in an amount greater than
$1,000,000 is filed against the Company or its assets and remains unbonded,
uninsured or unstayed for 120 days;



(b)           Upon the occurrence of and during the continuance of an Event of
Default, the Holder, pursuant to a written notice executed by the Holder and
delivered to the Company, may, in its sole and absolute discretion, declare the
outstanding principal amount and accrued but unpaid interest immediately due and
payable, and thereafter the Holder may exercise any and all remedies available
under the Security Agreement or available at law or in equity.  In the case of
any Event of Default under this Note by the Company which is continuing and has
not been waived in writing by Holder, this Note will bear interest at the
Default Rate.


6.           Representations and Warranties of the Company.  The Company hereby
represents and warrants that:


(a)           Corporate Power.  The Company has all requisite power and
authority to execute and deliver this Note and to carry out and perform its
obligations under the terms of this Note.


(b)           Authorization.  All corporate action on the part of the Company,
its directors and its stockholders necessary for the authorization, execution,
issuance, delivery and performance of this Note by the Company and the
performance of the Company’s obligations hereunder, including the issuance and
delivery of the Warrant and the reservation and registration under the
Securities Act of 1933, as amended, of the common stock issuable upon conversion
of the Note or exercise of the Warrant has been taken or, with respect to the
reservation and registration of the equity securities issuable upon conversion
of the Note or exercise of the Warrant, will be taken prior to the issuance of
such equity securities.  The Note and the Warrant, when executed and delivered
by the Company, shall constitute valid and binding obligations of the Company
enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors.  The
common stock of the Company, when issued in compliance with the provisions of
the Note or the Warrant, will be validly issued, fully paid and nonassessable
and free of any liens or encumbrances.

 
Page 5 of 12

--------------------------------------------------------------------------------

 

(c)           Governmental Consents.  All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority, required on the part of the Company
in connection with the offer, sale or issuance of the Note, the Warrant and the
equity securities issuable upon conversion of the Note, exercise of the Warrant
or the consummation of any other transaction contemplated hereby shall have been
obtained and will be effective as of the date hereof or, in respect of the
Warrant, prior to the issuance of the Warrant, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.


(d)           No Violations.  The execution, delivery and performance by the
Company of this Note and the compliance with the provisions hereof and thereof
by the Company does not violate, conflict with or constitute or result in a
breach or default under (or an event which with notice of passage of time or
both would constitute a default) or give rise to any right of termination,
cancellation or acceleration under, or result in the creation of any Encumbrance
(as defined below) upon any properties or assets of the Company under (i) the
Articles of Incorporation or bylaws of the Company, (ii) applicable law,
statute, rule or regulation, or any ruling, writ, injunction, order, judgment or
decree of any court, arbitrator, administrative agency or other governmental
body applicable to the Company or any of its properties or assets or (iii) any
contract or agreement affecting the Company, except, with respect to clauses
(ii) and (iii), in each case, where such violation, conflict, breach, default,
termination, cancellation, acceleration or Encumbrance would not, individually
or in the aggregate, have a material adverse effect on the Company.  As used
herein, the term “Encumbrance” shall mean any lien, charge, encumbrance, equity,
claim, option, proxy, pledge, security interest, or other similar right of any
nature other than statutory liens securing payments not yet due and payable or
due but not yet delinquent.


7.           Representations and Warranties of Holder.  Holder hereby represents
and warrants that:


(a)           Holder understands and agrees that none of the Note, the Warrant
or the common stock into which they are convertible or exercisable
(collectively, the “Securities”) have been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and are being offered and sold by
the Company to Holder in reliance upon an exemption from registration provided
by Rule 506 of Regulation D under the Securities Act.


(b)           Holder is an “accredited investor” within the meaning of Rule
501(a) of Regulation D under the Securities Act, as set forth below, and is
purchasing the Securities for its own account for investment and not with a view
to any resale, distribution or other disposition of the Securities or any part
thereof in any transaction that would be in violation of the securities laws of
the U.S. or any state thereof.

 
Page 6 of 12

--------------------------------------------------------------------------------

 

(c)           Holder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits, and risks of the investment
and is able to bear the economic risk of loss of the investment.  Holder is
aware of the Company’s financial condition, and has reviewed the Company’s
public filings with the Securities and Exchange Commission, including the risk
factors contained therein.  Holder has received all information from the Company
that it has considered necessary in connection with its decision to invest in
the Securities.


(d)           Holder will not offer, sell or otherwise transfer any of the
Securities directly or indirectly, unless:  (i) the sale is to the Company;
(ii) the sale is made pursuant to an effective registration statement; or
(iii) the Securities are sold in a transaction that does not require
registration under the Securities Act (including, without limitation, in
compliance with the exemption from the registration requirements under the
Securities Act provided by Rule 144, Rule 145 or Rule 144A thereunder) or any
applicable U.S. state laws and regulations governing the offer and sale of
securities and it has prior to such sale furnished to the Company an opinion of
counsel reasonably satisfactory to the Company;


8.           Secured Obligations.  This Note shall be secured by a security
interest on all of the assets of the Company, which lien shall be created by the
Security Agreement and evidenced by the appropriate Uniform Commercial Code
filing(s) as applicable.  The Holder shall have recourse to the assets to
satisfy the Company’s obligations hereunder.  Such security interest shall
terminate upon payment or conversion in full of the debt owed under this Note.


9.           Registration Rights.


(a)           As soon as reasonably practicable after the date Holder has
advanced the $3,000,000th dollar to the Company under this Note, the Company
shall prepare and file with the Securities and Exchange Commission (“SEC”) a
registration statement on Form SB-2 or such other form as may be required or
available (the “Registration Statement”), relating to the offer and sale by
Holder of all the shares of Common Stock underlying the Note and the Warrants
(the “Shares”).  The Company shall use its reasonable best efforts to have the
Registration Statement declared effective as promptly as practicable (with such
date on which the Registration Statement becomes effective referred to as the
“Registration Effective Date”).  The Company shall advise Holder in writing of
the receipt by the Company of any stop order from the SEC suspending the
effectiveness of the Registration Statement, and if at any time there shall be a
stop order suspending the effectiveness of the Registration Statement, the
Company shall use its reasonable best efforts to obtain promptly the withdrawal
of such order.  The Company shall advise the undersigned promptly in writing of
the existence of any fact and the happening of any event that makes any
statement of a material fact made in the Registration Statement or Prospectus
untrue, or that requires the making of any additions to or changes in the
Registration Statement or Prospectus in order to make the statements therein not
misleading and in such event the Company shall prepare and file with the SEC, as
soon as reasonably practicable, an amendment to such Registration Statement or
an amendment or supplement to such Prospectus so that, as so amended or
supplemented, such Registration Statement and such Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances then existing, not misleading.  Upon receipt of such written
advice, Holder shall discontinue and refrain from making any sales of Shares,
until such time as the Company advises the undersigned that such Registration
Statement or such Prospectus no longer contains an untrue statement or omission
of a material fact.

 
Page 7 of 12

--------------------------------------------------------------------------------

 

(b)           Holder shall furnish to the Company such information regarding
Holder and the distribution of the Shares as the Company may from time to time
reasonably request in writing in order to comply with applicable securities
laws.  Holder shall notify the Company as promptly as practicable of any
inaccuracy or change in information previously furnished by Holder to the
Company or of the happening of any event in either case as a result of which any
Prospectus relating to the Registration Statement contains an untrue statement
of a material fact regarding such party or the distribution of such Shares, or
omits to state any material fact regarding such party or the distribution of
such Shares required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and to
furnish promptly to the Company any additional information required to correct
or update any previously furnished information or required so that such
Prospectus shall not contain, with respect to Holder or the distribution of such
Shares an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing.


(c)           In connection with the Registration Statement, the Company shall
take all actions necessary to permit the resale of the Shares under the blue sky
laws of the several states, except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign corporation
in any jurisdiction wherein it would not but for the requirements of this
Section be obligated to be so qualified, subject itself to taxation in any such
jurisdiction or to consent to general service of process in any such
jurisdiction.


(d)           All expenses incident to the Company’s performance of or
compliance with this Section will be borne by the Company, including, without
limitation, all: (i) registration and filing fees and expenses; (ii) expenses of
printing; and (iii) fees and expenses of counsel for the Company.


(e)           The obligations of the Company hereunder, with respect to the
Shares, shall terminate upon the earlier of (i) the date on which all Shares
covered by the Registration Statement have been disposed of by Holder and its
Members, (ii) the third anniversary of the date that an aggregate of $3,000,000
has been advanced by the Holder to the Company pursuant to this Note, and
(iii) the date on which all of the Shares are freely tradeable under Rule 144
without restriction.  The rights set forth in this Section will survive
repayment or conversion of the Note.


10.         Warrant Coverage. Upon each advance to the Company made pursuant to
this Note, the Company agrees to promptly issue to Holder a warrant (each a
“Warrant” and collectively, the “Warrants”) in form and substance acceptable to
Holder and the Company in their reasonable discretion, which Warrant will be
exercisable for the number of shares of common stock of the Company equal to 50%
multiplied by the principal balance of such advance, divided by $0.40.  The
exercise price for the Warrants shall be $0.75 per share. The Company and
Holder, as a result of arm’s length bargaining, agree that: (i) neither Holder
nor any affiliated company has rendered any services to the Company in
connection with the Note or the Warrants, and (ii) the Warrants are not being
issued as compensation.

 
Page 8 of 12

--------------------------------------------------------------------------------

 

11.         Second Loan.  In the event Holder advances at least $3,000,000 to
the Company by August 31, 2009 pursuant to this Note, Holder will have the
transferable and assignable right to make a “Second Loan” to the Company.  Under
the Second Loan, Holder may loan the Company a minimum of $5,000,000 and a
maximum of $15,000,000, with the terms of the Second Loan as set forth in the
Term Sheet, which terms are substantially similar to the terms contained in this
Note.


12.         Right of First Refusal.  At any time between November 15, 2009 and
April 30, 2010 based on the funds raised, as set forth on the Schedule attached
to the Term Sheet, if the Company desires to accept financing from a party other
than Holder, it shall notify Holder and Holder will have the right, but not the
obligation, to make a loan to the Company in the amount of such proposed third
party financing commitment, but otherwise on the terms stated herein, and Holder
will have 45 days from the date of such notice to make such loan.  In the event
Holder does not make the loan to the Company within such 45 day period, the
Company shall have the right to proceed with such financing.  The rights granted
under this Section terminate automatically in the event Holder does not advance
a minimum of $3,000,000 under this Note by August 31, 2009, (b) Holder does not
provide notice to the Company of its commitment to fund a minimum of $5,000,000
pursuant to the Second Loan by January 15, 2010, or (c) Holder does not fund a
minimum of $5,000,000 pursuant to the Second Loan by February 28, 2010.


12.           Transfer of Note; Restrictions on Transfer.  This Note may be
transferred only in compliance with applicable federal and state securities laws
and only upon surrender of the original Note for registration of transfer, duly
endorsed, or accompanied by a duly executed written instrument of transfer in
form reasonably satisfactory to the Company.  A new Note for like principal
amount and interest will be issued to, and registered in the name of, the
transferee.  Interest and principal are payable only to the registered holder of
the Note.  The Holder agrees, by accepting this Note, to provide a Form W-9 to
the Company upon request.


13.         Miscellaneous.


(a)           Holder as Owner.  The Company may deem and treat the holder of
record of this Note as the absolute owner for all purposes regardless of any
notice to the contrary from third parties.


(b)           Notices.  Unless otherwise provided, any notice under this Note
shall be given in writing and shall be deemed effectively delivered (i) upon
personal delivery to the party to be notified, (ii) upon confirmation of receipt
by fax by the party to be notified, (iii) one business day after deposit with a
reputable overnight courier, prepaid for overnight delivery, or (iv) three days
after deposit with the United States Post Office, postage prepaid, registered or
certified with return receipt requested.  The address for any such party shall
be the principal office of such party as set forth in the first paragraph of
this Note or at such other address as such party may designate by ten days
advance written notice to the other party given in the foregoing manner.

 
Page 9 of 12

--------------------------------------------------------------------------------

 

(c)           Amendments and Waivers.  Any term of this Note may be amended and
the observance of any term may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and the Holder.


(d)           Severability.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision shall be excluded from
this Note, and the balance of this Note shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


(e)           Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding on the respective successors and
permitted assigns of the parties.  Subject to the provisions of Section 12
hereof, this Note, and the rights and obligations provided herein, may be
transferred by Holder without the written consent of the Company, and the
Company agrees to fully cooperate, at the Company’s expense, with any and all
transfers and assignments.


(f)           Waivers.  The Company waives presentment, demand, protest and
notice of dishonor.  No single or partial exercise by Holder, or delay or
omission in the exercise by Holder of any right or remedy under this Note or the
Security Agreement shall preclude, waive or limit any other or further exercise
thereof or the exercise of any other right or remedy.


(g)           Collection Expenses; Attorney’s Fees.  Upon any default by the
Company hereunder, the Holder may employ an attorney to enforce the Holder’s
rights and remedies and the Company hereby agrees to pay to the Holder its
reasonable attorneys fees, plus all other reasonable expenses incurred by the
Holder in exercising any of the Holder’s rights and remedies upon default.


(h)             Expenses.  Each of the Company and Holder  shall pay all costs
and expenses that it incurs with respect to the negotiation, execution, delivery
and performance of Note, the Warrant, the Security Agreement and related
agreements;  provided, however, that the Company shall, on the date of the
initial advance, reimburse the reasonable fees and expenses of one special
counsel for Holder (not to exceed $30,000 in the aggregate), which amounts shall
be withheld from the aggregate amount of the advance made to the Company and
will paid directly by Holder to the applicable third parties.


(i)           Governing Law; Jurisdiction; Venue.  This Note shall be governed
by and construed under the laws of the state of Washington without regard to
principles of conflict of laws.  The parties irrevocably consent to the
jurisdiction and venue of the state and federal courts located in King County,
Washington in connection with any action relating to this Note.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
Page 10 of 12

--------------------------------------------------------------------------------

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING PAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


COMPANY:
   
VU1 CORPORATION
         
By:
/s/ Richard Herring
 
Name:
Richard Herring
 
Title:
Chief Technology Officer
   
HOLDER:
   
FULL SPECTRUM CAPITAL, LLC
         
By:
/s/ R. Gale Sellers
 
Name: 
R. Gale Sellers
 
Title:
Manager


 
Page 11 of 12

--------------------------------------------------------------------------------

 

SCHEDULE A


Schedule of Advances and Payments of Principal


Date
 
Advance Amount
   
Repayment /
Conversion
Amount
   
Principal Amount
Outstanding
 
Authorized
Signatory
 
6/8/09
  $ 500,000       —     $ 500,000                                              
                                                                               
                                                                               
                                                                               
                                                                               


 
Page 12 of 12

--------------------------------------------------------------------------------

 